Exhibit 10.12

 

EXECUTION COPY

 

VIRTU FINANCIAL, INC.

2015 MANAGEMENT INCENTIVE PLAN

EMPLOYEE

RESTRICTED STOCK UNIT AND COMMON STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AND COMMON STOCK AWARD AGREEMENT (the “Agreement”),
is entered into as of December 31, 2015 (the “Date of Grant”), by and between
Virtu Financial, Inc., a Delaware corporation (the “Company”), and Joseph
Molluso (the “Participant”).

 

WHEREAS, the Company has adopted the Virtu Financial, Inc. 2015 Management
Incentive Plan (the “Plan”), pursuant to which shares of Class A Common Stock
and Restricted Stock Units (“RSUs”) may be granted; and

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its stockholders to grant the shares of Class
A Common Stock in recognition of Participant’s service to the Company and its
Affiliates from January 1, 2015 through December 31, 2015, and RSUs provided for
herein to the Participant subject to the terms set forth herein.

 

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

 

1.           Grant of Common Stock and Restricted Stock Units.

 

(a)         Grant. The Company hereby grants to the Participant a total number
of shares of Class A Common Stock equal to $260,000.00 divided by the Issue
Price (the “Shares”), and a total number of RSUs equal to $390,000.00 divided by
the Issue Price, in each case on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan. The RSUs shall be credited to a
separate book-entry account maintained for the Participant on the books of the
Company, which may be maintained by a third party. The “Issue Price” shall mean
the volume weighted average price of shares of the Company’s Class A Common
Stock traded during the three days preceding the Date of Grant, as determined by
the Company.

 

(b)         Incorporation by Reference. The provisions of the Plan are
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement. The Participant acknowledges that he has received a copy of the Plan
and has had an opportunity to review the Plan and agrees to be bound by all the
terms and provisions of the Plan.

 

2.           Vesting; Settlement of Restricted Stock Units.

 

(a)         The Shares shall be one hundred percent (100%) vested as of the Date
of Grant.

 

(b)         Except as may otherwise be provided herein, subject to the
Participant’s continued employment or service with the Company or an Affiliate,
the RSUs shall vest in equal installments on each of the first three (3)
anniversaries of the Date of Grant (each such date, a “Vesting Date”). Upon each
Vesting Date, such portion of the RSUs that vest on such date shall no longer be
subject to the







--------------------------------------------------------------------------------

 



transfer restrictions pursuant to Section 9(a) hereof or cancellation pursuant
to Section 4 hereof. Any fractional RSUs resulting from the application of the
vesting schedule shall be aggregated and the RSUs resulting from such
aggregation shall vest on the final Vesting Date.

 

(c)         Vested RSUs shall be settled within ten (10) days following the
Vesting Date for such RSUs in shares of Class A Common Stock, or cash, as
determined by the Committee in its sole discretion.

 

3.           Dividend Equivalents. In the event of any issuance of a cash
dividend on the shares of Class A Common Stock (a “Dividend”), the Participant
shall be entitled to receive, with respect to each RSU granted pursuant to this
Agreement and outstanding as of the record date for such Dividend, payment of an
amount equal to the Dividend at the same time as the Dividend is paid to holders
of shares of Class A Common Stock generally.

 

4.           Termination of Employment or Service. If the Participant’s
employment or service with the Company and its Affiliates terminates for any
reason, all unvested RSUs shall be cancelled immediately and the Participant
shall not be entitled to receive any payments with respect thereto.

 

5.           Rights as a Stockholder. The Participant shall not be deemed for
any purpose to be the owner of any shares of Class A Common Stock constituting
the Shares or underlying the RSUs unless, until and to the extent that (i) the
Company shall have issued and delivered to the Participant the shares of Class A
Common Stock constituting the Shares or underlying the RSUs and (ii) the
Participant’s name shall have been entered as a stockholder of record with
respect to such shares of Class A Common Stock on the books of the Company. The
Company shall cause the actions described in clauses (i) and (ii) of the
preceding sentence to occur promptly following settlement as contemplated by
this Agreement, subject to compliance with applicable laws.

 

6.           Compliance with Legal Requirements.

 

(a)         Generally. The granting of the Shares and the granting and
settlement of the RSUs, and any other obligations of the Company under this
Agreement, shall be subject to all applicable U.S. federal, state and local
laws, rules and regulations, all applicable non-U.S. laws, rules and regulations
and to such approvals by any regulatory or governmental agency as may be
required. The Participant agrees to take all steps the Committee or the Company
determines are reasonably necessary to comply with all applicable provisions of
U.S. federal and state securities law and non-U.S. securities law in exercising
his rights under this Agreement.

 

(b)         Taxes and Withholding. The grant of the Shares and the vesting and
settlement of the RSUs shall be subject to the Participant satisfying any
applicable U.S. federal, state and local tax withholding obligations and
non-U.S. tax withholding obligations.  The Participant shall be required to pay
to the Company, and the Company shall have the right and is hereby authorized to
withhold any cash, shares of Class A Common Stock, other securities or other
property or from any compensation or other amounts owing to the Participant, the
amount (in cash, Class A Common Stock, other securities or other property) of
any required withholding taxes in respect of the Shares or in respect of the
RSUs, settlement of the RSUs or any payment or transfer of the RSUs, and to take
any such other action as the Committee or the Company deem necessary to satisfy
all obligations for the payment of such withholding taxes.  In its sole
discretion, the Company may permit the Participant to satisfy, in whole or in
part, the tax obligations by (A) withholding shares of Class A Common Stock from
the Shares having a Fair Market Value equal to such withholding liability and
(B) withholding shares of Class A Common Stock that would otherwise be
deliverable to the Participant upon settlement of the RSUs with a Fair Market
Value equal to such withholding liability.





2

--------------------------------------------------------------------------------

 



7.           Clawback.  Notwithstanding anything to the contrary contained
herein, the Committee may cancel the Shares and RSU award if the Participant,
without the consent of the Company, has engaged in or engages in activity that
is in conflict with or adverse to the interest of the Company or any Affiliate
while employed by or providing services to the Company or any Affiliate,
including fraud or conduct contributing to any financial restatements or
irregularities, or violates a non-competition, non-solicitation,
non-disparagement or non-disclosure covenant or agreement with the Company or
any Affiliate, including for the avoidance of doubt Exhibit A to this Agreement,
as determined by the Committee. In such event, the Participant will forfeit any
compensation, gain or other value realized thereafter on the vesting or
settlement of the RSUs, the sale or other transfer of the Shares and the RSUs,
or the sale of shares of Class A Common Stock acquired in respect of the RSUs,
and must promptly repay such amounts to the Company. If the Participant receives
any amount in excess of what the Participant should have received with respect
to the Shares or under the terms of the RSUs for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), all as determined by the Committee, then the
Participant shall be required to promptly repay any such excess amount to the
Company. To the extent required by applicable law and/or the rules and
regulations of NASDAQ or any other securities exchange or inter-dealer quotation
system on which the Class A Common Stock is listed or quoted, or if so required
pursuant to a written policy adopted by the Company, the Shares and the RSUs
shall be subject (including on a retroactive basis) to clawback, forfeiture or
similar requirements (and such requirements shall be deemed incorporated by
reference into this Agreement).

 

8.           Restrictive Covenants.

 

(a)         The Participant shall be subject to the confidentiality and
restrictive covenants set forth on Exhibit A attached hereto.

 

(b)         In the event that the Participant violates any of the restrictive
covenants referred to in this Section 8, in addition to any other remedy which
may be available at law or in equity, the RSUs shall be automatically forfeited
effective as of the date on which such violation first occurs. The foregoing
rights and remedies are in addition to any other rights and remedies that may be
available to the Company and shall not prevent (and the Participant shall not
assert that they shall prevent) the Company from bringing one or more actions in
any applicable jurisdiction to recover damages as a result of the Participant’s
breach of such restrictive covenants.

 

9.           Miscellaneous.

 

(a)         Transferability. The RSUs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered (a “Transfer”) by the
Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
Section 15(b) of the Plan. Any attempted Transfer of the RSUs contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the RSUs, shall be null and void and without effect.

 

(b)         Waiver.  Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.

 

(c)         Section 409A.  The RSUs are intended to be exempt from, or
compliant with, Section 409A of the Code. Notwithstanding the foregoing or any
provision of the Plan or this Agreement,

 





3

--------------------------------------------------------------------------------

 



if any provision of the Plan or this Agreement contravenes Section 409A of the
Code or could cause the Participant to incur any tax, interest or penalties
under Section 409A of the Code, the Committee may, in its sole discretion and
without the Participant’s consent, modify such provision to (i) comply with, or
avoid being subject to, Section 409A of the Code, or to avoid the incurrence of
taxes, interest and penalties under Section 409A of the Code, and/or (ii)
maintain, to the maximum extent practicable, the original intent and economic
benefit to the Participant of the applicable provision without materially
increasing the cost to the Company or contravening the provisions of Section
409A of the Code. This Section 9(c) does not create an obligation on the part of
the Company to modify the Plan or this Agreement and does not guarantee that the
RSUs will not be subject to interest and penalties under Section 409A.

 

(d)         General Assets. All amounts credited in respect of the RSUs to the
book-entry account under this Agreement shall continue for all purposes to be
part of the general assets of the Company. The Participant’s interest in such
account shall make the Participant only a general, unsecured creditor of the
Company.

 

(e)         Notices. Any notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to the Participant, at the Participant’s address
indicated by the Company’s records, or if to the Company, to the attention of
the General Counsel at the Company’s principal executive office.

 

(f)          Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

 

(g)         No Rights to Employment or Service. Nothing contained in this
Agreement shall be construed as giving the Participant any right to be retained,
in any position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the rights of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.

 

(h)         Fractional Shares. In lieu of issuing a fraction of a share of Class
A Common Stock resulting from adjustment of the Shares or the RSUs pursuant to
Section 12 of the Plan or otherwise, the Company shall be entitled to pay to the
Participant an amount in cash equal to the Fair Market Value of such
fractional share.

 

(i)          Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation.

 

(j)          Successors. The terms of this Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

 

(k)         Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 12 or 14 of the Plan.





4

--------------------------------------------------------------------------------

 



(l)          Governing Law and Venue. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to principles of conflicts of laws thereof, or principles of conflicts of laws
of any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

(i)         Dispute Resolution; Consent to Jurisdiction. All disputes between or
among any Persons arising out of or in any way connected with the Plan, this
Agreement, the Shares or the RSUs shall be solely and finally settled by the
Committee, acting in good faith, the determination of which shall be final. Any
matters not covered by the preceding sentence shall be solely and finally
settled in accordance with the Plan, and the Participant and the Company consent
to the personal jurisdiction of the United States Federal and state courts
sitting in Wilmington, Delaware as the exclusive jurisdiction with respect to
matters arising out of or related to the enforcement of the Committee’s
determinations and resolution of matters, if any, related to the Plan or this
Agreement not required to be resolved by the Committee. Each such Person hereby
irrevocably consents to the service of process of any of the aforementioned
courts in any such suit, action or proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to the last known address of
such Person, such service to become effective ten (10) days after such mailing.

 

(ii)       Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
any legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated (whether based on contract, tort or
any other theory). Each party hereto (A) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (B) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section.

 

(m)        Headings; Gender.  The headings of the Sections hereof are provided
for convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.  Masculine
pronouns and other words of masculine gender shall refer to both men and women
as appropriate.

 

(n)         Counterparts. This Agreement may be executed in one or more counterparts (including via
facsimile and electronic image scan (pdf)), each of which shall be deemed to be
an original, but all of which together shall constitute one and the same
instrument and shall become effective when one or more
counterparts have been signed by each of the parties and delivered to the other parties.

 

(o)         Electronic Signature and Delivery. This Agreement may be accepted by
return signature or by electronic confirmation. By accepting this Agreement, the
Participant consents to the electronic delivery of prospectuses, annual reports
and other information required to be delivered by U.S. Securities and Exchange
Commission rules (which consent may be revoked in writing by the Participant at
any time upon three business days’ notice to the Company, in which case
subsequent prospectuses, annual reports and other information will be delivered
in hard copy to the Participant).

 

(p)         Electronic Participation in Plan. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

 

 



5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Participant as of the day first written above.

 

 

 

 

VIRTU FINANCIAL, INC.

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name:

Douglas A. Cifu

 

 

Title:

Chief Executive Officer

 

 

 

/s/ Joseph Molluso

 

Joseph Molluso

 

 

 



[Signature Page to Restricted Stock Unit and Common Stock Award Agreement]

--------------------------------------------------------------------------------

 



Exhibit A

 

1.    Confidentiality.

 

a.    The Participant shall, and shall direct his or her Affiliates and their
respective directors, officers, members, stockholders, partners, employees,
attorneys, accountants, consultants, trustees and other advisors (the
“Participant Parties”) who have access to Confidential Information to keep
confidential and not disclose any Confidential Information to any Person, other
than a Participant Party who agrees to keep such Confidential Information
confidential in accordance with this Section 1of this Exhibit A, without the
express consent of the Company, unless:

 

i.     such disclosure shall be required by applicable law;

 

ii.    such disclosure is reasonably required in connection with any tax audit
involving the Company or its Affiliates;

 

iii.   such disclosure is reasonably required in connection with any litigation
against or involving the Company; or

 

iv.   such disclosure is reasonably required in connection with any proposed
Transfer of all or any part of the Participant’s Shares or RSUs; provided that
with respect to any such use of any Confidential Information referred to in this
clause (iv), advance notice must be given to the Company so that it may require
any proposed transferee to enter into a confidentiality agreement with terms
substantially similar to the terms of this Section 1 of this Exhibit A
(excluding this clause (iv)) prior to the disclosure of such
Confidential Information.

 

b.    In the event that the Participant or any Participant Party is required to
disclose any of the Confidential Information, the Participant shall use
reasonable efforts to provide the Company with prompt written notice so that the
Company may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Agreement, and the Participant shall use
reasonable efforts to cooperate with the Company in any effort the Company
undertakes to obtain a protective order or other remedy. In the event that such
protective order or other remedy is not obtained, or that the Company waives
compliance with the provisions of this Section 1 of Exhibit A, the Participant
and the Participant Parties shall furnish only that portion of the Confidential
Information that is legally required and shall exercise all reasonable efforts
to obtain reasonably reliable assurance that the Confidential Information shall
be accorded confidential treatment.

 

c.    Notwithstanding anything in this Agreement to the contrary, the
Participant may disclose to any subsequent employer the restrictions to which
the Participant is subject to pursuant to this Agreement.

 

2.    Non-Compete; Non-Solicit; Non-Disparagement. During the Restrictive
Covenant Period, the Participant:

 

a.    shall not directly or indirectly engage in any Competitive Activity;

 

b.    shall not directly or indirectly solicit, or assist any other Person to
solicit, as an employee or consultant, any employee, former employee or member
of the Company, Virtu Financial LLC or any of their respective Affiliates (the
“Company Parties”);





A-1

--------------------------------------------------------------------------------

 



c.    shall not, and shall cause his or her controlled Affiliates not to, hire,
or assist any other Person to hire, as an employee or consultant, any employee,
former employee, member or retired member of the Company Parties; and

 

d.    shall not take, and shall take reasonable steps to cause his or her
Affiliates not to take, any action or make any public statement, whether or not
in writing, that disparages or denigrates the Company Parties or their
respective directors, officers, employees, members, representatives and agents;
provided,  however, that nothing in this Section 2(d) of this Exhibit A shall
prevent the Participant from (i) testifying truthfully in any legal or
administrative proceeding if such testimony is compelled or requested or (ii)
complying with applicable legal requirements.

 

3.    Enforcement of Covenants.  The Participant agrees that (i) the agreements
and covenants contained in Section 2 of this Exhibit A are reasonable in scope
and duration and necessary to protect and preserve the Company Parties’
legitimate business interests and to prevent any unfair advantage conferred on
the Participant taking into account, and in specific consideration of, the
undertakings and obligations of the parties under the Agreement, (ii) but for
the Participant’s agreement to be bound by the agreements and covenants
contained under Section 2 of this Exhibit A, the Company Parties would not have
entered into or consummated those transactions contemplated by the
Agreement, and (iii) irreparable harm would result to the Company Parties as a
result of a violation or breach (or potential violation or breach) by the
Participant (or his or her Affiliates) of Section 2 of this Exhibit A and the
Company Parties shall have the right to specifically enforce the provisions of
Section 2 of this Exhibit A in any federal court located in the State of
Delaware or any Delaware state court, in addition to any other remedy to which
they are entitled at law or in equity. If a final judgment of a court of
competent jurisdiction or other Governmental Authority determines that any term,
provision, covenant or restriction contained in Section 2 of this Exhibit A is
invalid or unenforceable, then the parties hereto agree that the court of
competent jurisdiction or other Governmental Authority will have the power to
modify Section 2 of this Exhibit A (including by reducing the scope, duration or
geographic area of the term or provision, deleting specific words or phrases or
replacing any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision) so as to effect the
original intention of the invalid or unenforceable term or provision. To the
fullest extent permitted by law, in the event that any proceeding is brought
under or in connection with Section 2 of this Exhibit A, the prevailing party in
such proceeding (whether at final or on appeal) shall be entitled to recover
from the other party all costs, expenses, and reasonable attorneys’ fees
incident to any such proceeding. The term “prevailing party” as used herein
means the party in whose favor the final judgment or award is entered in any
such proceeding.

 

4.    Certain Definitions.

 

a.    “Algorithmic Liquidity Trading” means trading Financial Assets through the
use of an electronically automated trading system that generates order sets
(which, for purposes of clarity, can consist of a single order) with the
intention of (i) creating profit by providing two-sided liquidity to the market,
(ii) making a profit margin consistent with the business of making the bid-offer
spread or less per unit of the Financial Asset(s) being traded (including by
providing either one-sided or two sided liquidity to the market), or (iii)
creating Simultaneous order sets that are generated with the intention of
locking in an Arbitrage profit. For the avoidance of doubt, “Algorithmic
Liquidity Trading” does not include trading in which an Order or Orders are
manually generated and submitted for execution by a natural person (including,
without limitation, Stop Orders, Limit Orders, Volume-Weighted Average Price
Orders and other common Order types that may involve multiple instructions to a
third party and which may involve such third party employing an algorithm in
executing the Order provided the algorithm





A-2

--------------------------------------------------------------------------------

 



executes only on one side of the market as a “buy” or “sell” Order, and
including a portfolio-rebalancing Order (which for the avoidance of doubt may
involve both a “buy” and a “sell” component within a single Order)).

 

b.    “Arbitrage” means arbitrage consistent with the practice of high
frequency trading.

 

c.    “Competitive Activity” means (i) serving as a director, officer, employee,
trader, manager, consultant, agent or advisor of, or otherwise directly or
through an Affiliate providing services to a Competitive Enterprise; (ii)
designing or developing any Competitive Technology; (iii) directly or through an
Affiliate (A) engaging in Strategy Competition or (B) retaining or otherwise
engaging any other Person to undertake any of the actions described in clauses
(i), (ii), (iii)(A) or (iv)    of this definition; (iv) serving as a director,
officer, employee, trader, manager, consultant, agent or advisor of, or
otherwise directly or through an Affiliate providing services to any business,
financial institution, investment bank or other business enterprise (in any
form, including without limitation as a corporation, partnership, limited
liability company or other Person) that is, or whose Affiliate is, engaged in
Strategy Competition, in each case except in a capacity that does not involve or
require the Participant to engage in any activities described in clauses (i),
(ii) or (iii) of this definition above or have any direct management oversight
of or involvement in Strategy Competition; (v) acquiring directly or through an
Affiliate in the aggregate directly or beneficially, whether as a shareholder,
partner, member or otherwise, any equity (including stock options or warrants,
whether or not exercisable), voting or profit participation interests
(collectively, “Ownership Interests”) in a Competitive Enterprise, or any
derivative where the reference asset is an Ownership Interest in a Competitive
Enterprise, other than a passive investment of not more than, as calculated at
the time of acquisition (but after giving effect to any transaction or
transactions to occur in connection with such acquisition), 1% (measured by
voting power or value, whichever is greater) of the fully diluted Ownership
Interests of a Competitive Enterprise (for the avoidance of doubt, such
percentage interest shall be calculated based on the Participant’s percentage of
direct and indirect ownership of the Competitive Enterprise and not any
intermediary, such as a holding company or partnership) (it being understood
that this clause (v) shall not apply to prohibit the holding of an Ownership
Interest if, at the time of acquisition of such Ownership Interest, the Person
in which such direct or indirect Ownership Interest is acquired is not a
Competitive Enterprise and the Participant is not aware at the time of such
acquisition, after reasonable inquiry, that such Person has any plans to become
a Competitive Enterprise); or (vi) directly or through an Affiliate owning any
Ownership Interests in any Person listed in Schedule 1 of this Exhibit A (or any
parent company or entity of a Person listed in Schedule 1 of this Exhibit A or
any successors thereto, other than a parent company or entity that is not a
Competitive Enterprise) (a “Restricted Investment”), or any derivative where the
reference asset is an Ownership Interest in a Restricted Investment, except to
the extent such Ownership Interests or derivatives are held through an index
fund, an exchange traded fund, a mutual fund, hedge fund, or other form of
collective investment or fund, or through a managed account, in each case, where
a third party that is not affiliated with the Participant exercises sole
investment discretion in respect of such fund or account and such third party
has not disclosed at the time the Participant makes his or her investment that
it holds or intends to hold any Ownership Interests in a Restricted Investment.

 

d.    “Competitive Enterprise” means any Person or business enterprise (in any
form, including without limitation as a corporation, partnership, limited
liability company or other Person), or subsidiary, division, unit, group or
portion thereof, whose primary business is (A) engaging in Strategy Competition;
or (B) engaging in any other business in which the Company Parties engage in a
material way, or have concrete plans to engage in a material way as of the
Relevant Date, in each case as reasonably determined by the Company.  For the
sake of clarity, in the case





A-3

--------------------------------------------------------------------------------

 



of a subsidiary, division, unit, group or portion whose primary business is
described above: (1) the larger business enterprise or Person owning such
subsidiary, division, unit, group or portion shall not be deemed to be a
Competitive Enterprise unless the primary business of such larger business
enterprise or Person is engaged in Strategy Competition and (2) the subsidiary,
division, unit, group or portion whose primary business is engaging in Strategy
Competition shall be deemed a Competitive Enterprise.

 

e.    “Competitive Technology” means any system, program, hardware or software
(including any network architecture, system architecture, messaging
architecture, trade processing and clearing systems and architecture, database
architecture and storage of market and trading data for purposes of statistical
analysis, network infrastructure, market data processing and messaging types
that support such market data processing, order processing or any other software
or hardware): (i) only if developed for one or more financial institution(s) or
designed primarily for use by, or sale or license to, one or more financial
institutions, is (A) used (or will be used in the future in its current or any
enhanced or modified form) in Strategy Competition to evaluate, route or execute
orders or trades in any Financial Asset or (B) used (or will be used in the
future in its current or any enhanced or modified form) in Strategy Competition
for the efficient processing and dissemination of market data or messaging for
Financial Assets, or (ii) in any case, is specifically designed or intended for
use in Strategy Competition.

 

f.    “Confidential Information” means any information related to the activities
of the Company Parties that the Participant may acquire from the Company, other
than information that (i) is already available through publicly available
sources of information (other than as a result of disclosure by the
Participant), (ii) was available to the Participant on a non-confidential basis
prior to its disclosure to the Participant by the Company, or (iii) becomes
available to the Participant on a non-confidential basis from a third party,
provided such third party is not known by the Participant, after reasonable
inquiry, to be bound by this Agreement or another confidentiality agreement with
the Company. Such Confidential Information may include information that pertains
or relates to the business and affairs of any other Company matters.
Confidential Information may be used by the Participant and its Participant
Parties only in connection with Company matters and in connection with the
maintenance of the Participant’s interest in the Company.

 

g.    “Financial Asset” means commodities, currencies, equities, notes, bonds,
securities, evidence of indebtedness and derivatives thereof.

 

h.    “Governmental Authority” means any transnational, domestic or foreign
federal, state or local governmental, regulatory or administrative authority,
department, court, agency or official, including any political
subdivision thereof.

 

i.     “Jaguar Trading” means trading through the use of electronically
automated means to analyze and act upon Economic Numerical Data (i.e., economic
data released by government agencies, quasi-governmental agencies, or industry
groups commonly tracked by investors (e.g., ADP or Gallup employment data, the
Michigan Consumer Sentiment Index and National Association of Realtors home-sale
data)) with the intent to enter a position within two seconds after the public
(or equivalent) release of such economic numerical data, including by using
models and algorithms to predict the effect on prices of such economic numerical
data. Economic Numerical Data does not include financial instrument price and
volume data. Jaguar Trading does not include trading in which each instruction
to acquire or dispose of a specified quantity of a single instrument is
individually manually generated and submitted for execution by a natural person
(and not by any algorithmic means), even if such Order is executed within two
seconds after the





A-4

--------------------------------------------------------------------------------

 



release of such economic numerical data (for example, and without limitation,
the execution of a previously placed Stop Order triggered after the release of
economic numerical data).

 

j.    “Order” means an instruction to acquire or dispose of a specified quantity
or amount of a Financial Asset.

 

k.    Relevant Date” means, (i) for as long as the Termination Date has not
occurred, the date that the Participant engages in any activity that is
prohibited by Section 2 of this Exhibit A and (ii) if the Termination Date has
occurred such Termination Date.

 

l.    “Restrictive Covenant Period” means, any time until the third (3rd)
anniversary of the Termination Date.

 

m.   “Simultaneous” means, with respect to more than one event, the occurrence
of such events occurring within 500 milliseconds of each other.

 

n.    “Strategy Competition” means, (i) trading activities that utilize trading
strategies that constitute Algorithmic Liquidity Trading or Jaguar Trading or
(ii) any other strategy in which the Company Parties engage in a material way or
have concrete plans to engage in a material way as of the Relevant Date, in each
case as reasonably determined by the Company.

 

o.    “Termination Date” means, the date the Participant ceases to be employed
by the Company, Virtu Financial LLC or any of their respective
controlled Affiliates.





A-5

--------------------------------------------------------------------------------

 



Schedule 1 of Exhibit A

 

Restricted Investments

 

 

 

All Options

Jump Trading

Allston Trading

KCG Holdings

AQR

Millenium

Athena Capital

Nyenburgh

Automat

Optiver

Automated Trading Desk

Peak 6

Blue Fire Capital

Point72 (f/k/a SAC Capital)

Breakwater Capital

Quantlab

Buttonwood

Renaissance

Chicago Trading Company

RGM Advisors

Chopper Trading

Ronin Capital

Citadel

RSJ Algorithm Trading

CTC

SIG Susquehanna

DE Shaw

Simplex Spot Trading

DRW Trading Group

Sun Trading

Final

Teza Trading

Flow Traders

Tibra

Gelber

Tower Research Capital

Hard 8 Future

Tradebot

Headlands Capital

Tradeworx

Hudson River Trading

Trading Machine

IBKR

TransMarket Group

IMC Asset Management

Two Sigma

Infinium Group

Wolverine

Interactive Brokers (Timber Hill)

Xambala

International Algorithmic

Zomojo

Jane Street

 

 

A-6

--------------------------------------------------------------------------------